Citation Nr: 1640365	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for emphysema/chronic obstructive pulmonary disease (COPD) to include as secondary to the service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 






INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1958 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In April 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Emphysema/COPD was not manifest in service and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service-connected disability.


CONCLUSION OF LAW

Emphysema/COPD was not incurred or aggravated in service nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

ANALYSIS 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §°3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38°C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. §°3.310 is applicable to the claim on appeal.

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran appeals the denial of service connection for emphysema/COPD.  He contends that his current emphysema/COPD is related to in-service asbestos exposure.  According to the Veteran, he served as a machinist on two different destroyers, and was exposed to asbestos as a result of using a power saw to cut asbestos wraps from steam lines, remixing asbestos, and repairing steam lines in the engine room of his naval ships.  Alternatively, the Veteran claims that his disability is caused and/or aggravated by his service-connected asbestosis with pleural plaques.  

VA has conceded that the Veteran had in-service asbestos exposure, and has already determined that it is at least as likely as not that his current asbestosis with pleural plaques is causally related to his in-service asbestos exposure.  After weighing the evidence, however, the Board concludes that the more probative evidence is against the Veteran's claim for service connection for emphysema/COPD.

Initially, the Board finds against service connection for emphysema/COPD on a direct basis.  To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for COPD, emphysema and/or any other pulmonary disorder.  The separation examination also revealed normal findings for the lungs and chest.  

The medical records reveal that the Veteran has been diagnosed with various lung diseases to include emphysema and COPD.  The first post-service clinical evidence of such problems, however, is shown in 2001 almost 40 years post service.  The Veteran has submitted Internet medical research suggesting a possible correlation between the development of COPD/emphysema and prior asbestos exposure and/or asbestosis.  See research submitted with a March 30, 2016 Written Brief Presentation.  For example, one article states that the main cause of COPD is smoking, but that environmental toxins like pollution, chemical fumes and asbestos exposure could trigger the disease.  It is otherwise stated that people who have asbestosis may develop COPD as a complication.

During the January 2007 VA examination, the Veteran reported in-service exposure to asbestos and a post-service history of working in a sawmill from 1964 to 1994.  He also reported that he quit smoking about 30 years ago but smoked "15 pack years."  The VA examiner opined that the current asbestosis was caused by the Veteran's in-service asbestos exposure as there were no other periods of exposure reported.  He opined, however, that COPD was not due to in-service asbestos exposure.  He noted that COPD is an obstructive lung disease whereas asbestos exposure is a restrictive airway disease.  The chronic obstructive pulmonary disease he opined was more likely due to the history of cigarette smoking and possibly to other occupational exposures while in the sawmill.  The VA examiner was unable to show a degree of lung function impairment that was specifically due to the asbestos-related lung disease. 

In August 2013, one of the Veteran's treating physicians, Dr. T indicated that the Veteran had COPD with bullous emphysema for many years, even in the 1960s.  Without singling out emphysema or COPD, in August 2013 Dr. Z suggested that the Veteran's asbestos exposure resulted in "extensive pulmonary and pleural abnormalities."  

In June 2016, independent examiner Dr. M, however, opined that it was less likely than not that the Veteran's asbestos exposure led to the development of COPD/emphysema.  He noted that there is no definitive evidence in the medical literature that states that a causative relationship exists.  Dr. M expressed that the Huuskonen study cited by the Veteran found COPD/emphysema to be more common in asbestos-exposed construction workers but all of them were smokers so no causative relationship could be determined from that study.  He further noted that the statement by Dr. T that bullous changes were noted on chest X ray even in the 1960s when the Veteran was a young man suggests that these radiographic findings may be congenital in nature.  Dr. M also stated that the statement from Dr. Z is general knowledge in the medical field.  

The Board has been presented with conflicting evidence as to the relation between the Veteran's service and his COPD/emphysema.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private opinions of file and has determined that the more probative evidence is against the claim.  

Although Dr. T indicates that the Veteran had COPD with bullous emphysema for many years even in the 1960s, the Board notes that Dr. T does not specifically link his current disability to service.  Rather, he just indicates that it may have existed even in the 1960s.  The Veteran separated from service in 1963.  Chest X rays in July 1962 were normal, and clinical findings for the lungs and chest were shown to be normal at separation in January 1963.  Thus, even if the Veteran had COPD with bullous emphysema in the 1960s as recalled by Dr. T, the probative evidence reflects that radiographic and clinical findings at service separation were normal such that COPD/emphysema is shown to have first manifested after service.  To the extent Dr. T.s recollections can be construed as demonstrating an inservice onset, the Board places greater probative weight to the findings from the military physicians at service separation who found that the Veteran's pulmonary system was normal as these findings were made contemporaneous in time to the events in question rather than a recollection of findings many decades later which is not supported by any documentary support.

Furthermore, Dr. Z found that the Veteran's asbestos exposure resulted in "extensive pulmonary and pleural abnormalities."  His statement, however, is general in nature and does not address the diagnoses of COPD and/or emphysema.  As noted, the Veteran has been granted service connection for asbestosis with pleural plaques based on his asbestos exposure.  Without a more detailed explanation, Dr. Z's statement addresses the existence of pulmonary abnormalities but lacks any probative value on this matter.

The Board finds that the January 2007 VA opinion and June 2016 opinion are far more probative and persuasive than the opinions/statements of Dr. T and Dr. Z as to the etiology of the Veteran's disability.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The January 2007 VA opinion and June 2016 opinion were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder.  The opinions are consistent with each other and the historical record to include the normal findings during service and at separation.  Accordingly, the Board finds against service connection for emphysema/COPD on a direct basis.  

To the extent that the Veteran argues that his emphysema/COPD is secondary to his service-connected asbestosis, the Board also finds against this theory of entitlement to this claim.  In this regard, in March 2010, Dr. B.T. stated that the Veteran had a past medical history of severe COPD associated with asbestosis.  While Dr. B.T. noted there was a history of COPD associated with asbestosis, a review of the Veteran's record does not show a history relating his COPD to his service-connected asbestosis.  Rather, in the March 2010 VA examination, the VA examiner found that COPD/emphysema is not secondary to asbestosis.  He noted that obstructive lung disease noted on pulmonary function testing when evaluating for asbestosis is typically related to cigarette exposure.  

The Board also notes that in June 2016, Dr. M opined that it was less likely than not that asbestosis aggravated the COPD/emphysema disease progression.  He noted that asbestos lung disease leads to fibrosis and pleural disease and that COPD/emphysema has a totally different pathophysiologic pathway (alveolar wall destruction and loss of lung elasticity).  Therefore, he stated these are two different disease processes co-existing in the same lung, and that there is no definitive evidence in the medical literature that indicates asbestosis accelerates disease progression of a co-existent or underlying COPD/emphysema.  

In light of the March 2010 VA opinion and June 2016 opinion, the Board finds that the Veteran's emphysema/COPD was not caused and/or permanently aggravated by his service connected asbestosis.  The aforementioned opinions are far more probative and persuasive on this matter than the unsupported March 2010 notation of history.  Accordingly, the Board finds that service connection for emphysema/COPD on a secondary basis is also denied. 

In making the decisions above, the Board notes that the Veteran is competent to report pulmonary symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his emphysema /COPD falls outside the realm of common knowledge of a lay person, their etiology cannot be determined based solely on observable symptoms, it requires clinical knowledge and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board is also mindful of the internet medical research submitted by the Veteran suggesting a possible correlation between the development of COPD/emphysema and prior asbestos exposure and/or asbestosis.  The treatise evidence holds some probative value in support of the claim.  However, these articles are not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the research is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, as such, the treatise evidence has minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  Nonetheless, the Board places greater probative weight on the March 2010 and June 2016 opinions as they were made by trained medical professionals addressing the specific facts of this case.

The Board further observes that COPD/emphysema are not listed as chronic diseases under 38 C.F.R. § 3.309(a).  As such, service connection may not be awarded based solely on continuity of symptomatology since service pursuant to 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In sum, the most probative evidence of record is against a finding that the Veteran's emphysema/COPD is related to service and/or a service-connected disability.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).



ORDER

Entitlement to service connection for emphysema/COPD is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


